' PER CURIAM.
We have reviewed the record on appeal, the briefs and heard oral argument, and upon careful consideration we are of the opinion that the trial court erred in entering a directed verdict for defendant inasmuch as the evidence adduced in the trial below presented jury questions. The principles pertaining to the directing of a verdict and the rationale for finding that a directed verdict was improper in this case are reflected in the recent decisions in Lupoletti v. Miller, Fla.App.1972, 269 So.2d 67, and Miller v. Serrao, Fla.App.1972, 261 So.2d 518.
Accordingly, the directed verdict in favor of the defendant is reversed and the cause remanded for a new trial.
CROSS and MAGER, JJ., and MOUNTS, MARVIN U., Jr., Associate Judge, concur.